DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The rejection of claims 1-8, 10, and 12-15 under 35 U.S.C. 103 as being unpatentable over WRIGHT et al. (US 2003/0168151 A1; as previously cited) in view of KONNO (JP 05177068A; machine translated; as previously cited), EBERT et al. (US 5,869,182; newly cited) and KOBAYASHI et al. (US2013/0089728 A1; as previously cited), as set forth in the previous office action, has been withdrawn in light of amendment.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over WRIGHT et al. (US 2003/0168151 A1; as previously cited) in view of KONNO (JP 05177068A; machined translated; as previously cited), EBERT et al. (US 5,869,182; newly cited), and KOBAYASHI et al. (US2013/0089728 A1; as previously cited) and further in view of FERREIRO (US 2013/0048219A; as previously cited), as set forth in the previous office action, has been withdrawn in light of amendment.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over WRIGHT et al. (US 2003/0168151 A1; as previously cited) in view of KONNO (JP 05177068A; machined translated; as previously cited), EBERT et al. (US 5,869,182; newly cited), and KOBAYASHI et al. (US2013/0089728 A1; as previously cited) and further in view of OKIE et al. (US 4,144,371; newly cited), as set forth in the previous office action, has been withdrawn in light of amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT et al. (US 2003/0168151 A1; as previously cited) in view of KONNO (JP 05177068A; machine translated; as previously cited), EBERT et al. (US 5,869,182; as previously cited), KOBAYASHI et al. (US2013/0089728 A1; as previously cited), OKIE et al. (US 4,144,371; as previously cited).
With respect to claim 1, WRIGHT et al. disclose a method for producing a laminate (…the completed cover is then placed over the substrate and bonded in place.  A foamed material may be used between the substrate and the cover in order to achieve a soft feel for the component; p.1, paragraph 0004; …the molded cover produced according to the invention is then used in a conventional process to manufacture a decorative panel.  For example, the molded cover may be placed in a foaming tool along with a molded substrate to produce a finished decorative component; p.2, paragraph 0029), the method comprising: sewing a sheet using thread (…a cover material is cut into parts of appropriate shapes according to a pattern in a similar manner to the method used when making a garment.  The parts are then sewn together to form the shape required to clad the molded substrate; p.1, paragraph 0004; …in 
Although WRIGTH et al. disclose in order to reinforce the seam 4, the decorative cover 2 is provided with a strip of reinforcing tape 7 on the first surface 10.  As shown in fig. 6, the strip of reinforcing tape 7 is bonded to the first surface 10 of the decorative cover 2 before the topstitching 5 is applied such that the reinforcing tape 7 is stitched to the decorative cover 2 (p.2, paragraph 0025), it is silent as to the method comprising: impregnating at least part of the thread with liquid before, after, or during the sewing, a boiling point of the liquid being 150 to 1000 degrees Celsius.  Also, although WRIGHT et al. disclose a foamed material maybe used between the substrate and the cover in order to achieve a soft feel for the component (p.1, paragraph 0004), it is silent as to the method comprising laminating the polyurethane foam layer to at least one surface of the sheet-type molded body is obtained by the sewing and the impregnating.  Further, it is silent as to the method wherein an impregnation rate of the liquid is 26 to 50 mass %.
KONNO discloses sewing water-proofing product without using seam tape by impregnating needle yarn or bobbin yarn with hardening liquid and impregnating other yarn with waterproof liquid and sewing yarns together (title); wherein the lower yarn 4 is wound on the bobbin 3, the lower yarn 4 is passed through the tank 7 of the curing liquid 6 and the curing liquid 6 is impregnated into the lower yarn 4.  Further, the upper thread 5 passes through a waterproof liquid 9 and a tank 10 mounted on the sewing machine 8 immediately before the sewing machine 8 performs a sewing operation, and the upper thread 5 is impregnated with a waterproof liquid 9.  Thus, the bobbin 3 of the lower thread 4 is loaded into the sewing machine 8 and the lower thread 4 and the upper thread 5 are prepared in preparation for the start of sewing, and the dewing process is performed in this state.  Thus, when the cloth 11, 12 is sewn, the upper thread 5 and the lower thread 4 are entangled with each other and the contact portion of the threads and the periphery thereof undergo a chemical reaction due to the bonding of the two liquids, thereby preventing the needle hole 13 (translation; detailed description p.3, paragraphs 0006-0007).
EBERT et al. discloses a sewing thread comprising at least one precursor material of a product at its outer surface, which imparts a stitched connection produced with such a thread an increased adherence to the material to be sewn; wherein the method for producing waterproof stitched connections (abstract).  The sewing thread may contain additional additives selected form the group consisting of common impregnations for threads; natural and synthetic waxes, paraffins, … plastifiers, in particular dibutyl phthalate, glycerol, inorganic fillers, organic fillers, …(column 3, lines 15-67); as well as suitable mixtures there of; wherein a sewing thread provided with a precursor material presents the advantage that the material may easily be polymierized.  After sewing, the thread releases water in the course of one or several days.  The glycerol, however, retains a residual water content, such that the sewing thread obtains a plastic consistency after sewing whereby it becomes relatively sticky and adheres well to the sewn articles and to the needle holes… thus stopped to become waterproof (column 5, lines 50-67 to column 6, lines 1-3).
KOBAYASHI et al. discloses an invention relates to i) a vinyl chloride resin composition for powder molding, which is capable of providing a molded article thereof which has an excellent thermal aging resistance even in a case where a polyurethane foam molded article is stacked on the molded article, and generates fewer volatiles therefrom even in a case wherein the molded article is heated, ii) a vinyl chloride resin molded article obtained by subjecting the vinyl chloride resin composition for powder molding to powder slush molding, and iii) a laminate in which a vinyl chloride resin molded article and a polyurethane foam molded article are stacked.  An automobile instrument panel has a structure in which a polyurethane foam layer is provided between a surface and a substrate which are made from vinyl chloride resin (p.1, paragraphs 0001-0002).
OKIE et al. disclose a fabric is prepared from a latent foam-encapsulated filament yarn (abstract); wherein the yarn is encapsulated with a plastisol, passed through a die so that the coating on the yarn may be essentially circular in cross section and cured, either partially or completely.  The plastisol is generally PVC in combination with plasticizer, stabilizer, inhibitor, and a foaming agent (column 4, lines 10-18); wherein the thread 7 comprising a central filament 8 of a material such as rayon, nylon, glass or polyester encapsulated in a plastisol 9.  The plastisol 9 is applied to filament 8 by any convenient means such as dipping, etc.  The plastisol generally is a plasticized vinyl compound containing 50 to 60 % of PVC and 50 to 40 % of plasticizer, fillers, pigments, stabilizers and other conventional additives (column 4, lines 49-58).  The continuous filament yarns to be encaptulated may range generally from about 70 to about 2200 denier.  Normally, the vinyl plastisol coating comprises 50 to 90% of the total weight of the resultant thread (column 6, lines 47-50).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the stitching method to form a seam and/or topstitch on the either or both sides of the seam of WRIGHT et al. with impregnated needle yarn with hardening (curing) liquid and waterproof liquid prior to stitching as taught by KONNO to provide the curing liquid and the waterproof liquid to be cured in a needle hole to close a needle hole as taught by KONNO as well as such would be an alternative method of reinforcing the seam area by closing the needle hole with impregnated thread stitching in place of using the tape.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the material of liquids (curing and/or waterproof) impregnated to the thread to seal the needle hole formed by stitching of WRIGHT et al. as modified by KONNO with the precursor material and plastifiers (plasticizer as claimed), in particular dibutyl phthalate, glycerol as well as suitable mixtures as taught by EBERT et al. as a well-known common impregnations for sewing thread to retain a residual water content such that the sewing  thread obtains a plastic consistency  after sewing whereby it becomes relatively sticky and adheres well to the sewn articles and to the needle holes thus stopped to become waterproof as taught by EBERT et al.  
Thus, plasticizer (dibutyle phthalate, glycerol, for example) of WRIGHT et al. as modified by KONNO and EBERT et al. would provide the boiling point of 150 degrees Celsius-1000 degrees Celsius as claimed sine it is the same plasticizer (as modified by EBERT et al.) used in the current application. 
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the foamed material used between the substrate and the cover in order to achieve a soft feel for the component of WRIGHT et al. as modified by KONNO and EBERT et al. with the polyurethane foam provided between a surface and a substrate as taught by KOBAYASHI et al. as a well-known foam material used between the surface (cover for instance) and the substrate used in automobile instrument panel art.
Further, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the amount of curing liquid/waterproof liquid coated onto the threads (precursor material and plasticizer) of WRIGHT et al. of KONNO, EBERT et al. and KOBAYASHI et al. with 50% of vinyl plastisol coating of the total weight of the resultant thread (26 to 50 mass % as claimed) as taught by OKIE et al.  as a suitable amount of plasticizer coating weight (impregnation rate as claimed) used to impregnate sewing thread used in fabric art.
With respect to claim 2, WRIGHT et al. as modified by KONNO, EBERT et al., KOBAYASHI et al., and OKIE et al. disclose the method as discussed above with respect to claim 1.  Also, it discloses the method wherein the impregnating, at least part of the thread is impregnated with the liquid, the part being in the vicinity of at least a portion of the sheet-type molded body, the portion through which the thread penetrates/is to penetrate (…lower yarn and upper thread 4 and 5, respectively, being passed through the tanks 7 and 10, respectively; translation, detailed description, paragraph 0007; KONNO).
With respect to claim 3, WRIGHT et al. as modified by KONNO, EBERT et al., KOBAYASHI et al., and OKIE et al. disclose the method as discussed above with respect to claim 1.  Also, it discloses the method wherein the impregnating is carried out before the sewing (yarn 4 and thread 5 are impregnated with liquids 6 and 9 before the sewing machine 8 performs a sewing operation; translation, detailed description; paragraph 0007; KONNO).
With respect to claim 4, WRIGHT et al. as modified by KONNO, EBERT et al., KOBAYASHI et al., and OKIE et al. disclose the method as discussed above with respect to claim 1.  Also, KOBAYASHI et al. disclose as discussed above with respect claim 1.  Also, it discloses when the vinyl chloride resin compositions for powder molding were subjected to powder slush molding to form vinyl chloride resin molded articles and a polyurethane foam molded article was stacked on the vinyl chloride resin molded articles, the vinyl chloride resin molded articles exhibited great thermal aging resistance, and generated fewer volatiles therefrom while being heated (p.7, paragraph 0067).
One of ordinary skilled in the art would have readily appreciated to recognize that when the laminate is being heated, one would understood that the some excess amount of the impregnated liquid on the threads being stitched on the cover material of WRIGHT et al. as modified by KONNO, EBERT et al., KOBAYASHI et al., and OKIE et al. will be evaporated and/or removed.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the laminate (the cover material being stitched with impregnated thread and then laminated with polyurethane foam layer) of WRIGHT et al. as modified by KONNO, EBERT et al., KOBAYASHI et al., and OKIE et al. to be heated as taught by KOBAYASHI et al. as a well-known method to cure and produce final laminate and such would remove some excess part of the impregnated liquid while heated as claimed.
With respect to claims 5-8, WRIGHT et al. as modified by KONNO, EBERT et al., KOBAYASHI et al., and OKIE et al. disclose the method as discussed above with respect to claim 1.  Although WRIGHT et al. discloses the decorative cover 2 is formed from a sheet of material such as polyvinyl chloride (PVC) produced by the process of slush molding (p.1, paragraphs 0020-0021), it is silent as to the method wherein a resin composition for powder molding is subjected to powder slush molding to be the sheet as claimed in claim 5; is silent as to the method wherein the resin composition for powder molding is a vinyl chloride resin composition for powder molding which contains vinyl chloride resin as claimed in claim 6; wherein an average degree of polymerization of the vinyl chloride resin is 800 to 5000 as claimed in claim 7; wherein the resin composition for powder molding contains 30 to 200 parts by mass of a plasticizer, to 100 pats by mass of the vinyl chloride resin as claimed in claim 8.
KOBAYASHI et al. discloses an invention relates to i) a vinyl chloride resin composition for powder molding, which is capable of providing a molded article thereof which has an excellent thermal aging resistance even in a case where a polyurethane foam molded article is stacked on the molded article, and generates fewer volatiles therefrom even in a case wherein the molded article is heated, ii) a vinyl chloride resin molded article obtained by subjecting the vinyl chloride resin composition for powder molding to powder slush molding, and iii) a laminate in which a vinyl chloride resin molded article and a polyurethane foam molded article are stacked.  An automobile instrument panel has a structure in which a polyurethane foam layer is provided between a surface and a substrate which are made from vinyl chloride resin (p.1, paragraphs 0001-0002); wherein a vinyl chloride resin composition for powder molding contains a vinyl chloride; wherein the vinyl chloride resin can be produced by conventionally known methods such as suspension polymerization, emulsion polymerization, solution polymerization, and bulk polymerization.  In particular, vinyl chloride resin produced by the suspension polymerization is preferable.  The average degree of polymerization of the vinyl chloride resin is 1000 or more, and preferably 1500 to 3000 (p.2, paragraphs 0022-0023); wherein the vinyl chloride resin composition for powder molding may contain a plasticizer(s) (p.4, paragraph 0035); wherein the vinyl chloride resin composition for powder molding contains 100 parts by mass of a vinyl chloride resin, 65 to 105 parts by mass of a specific trimellitate plasticizer, and 10 to 50 parts by mass of a specific diester phthalate plasticizer (abstract).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the sheet of material such as polyvinyl chloride (PVC) produced by the process of slush molding of WRIGHT et al. of KONNO, EBERT et al., KOBAYASHI et al., and OKIE et al. with a vinyl chloride resin molded article obtained by subjecting the vinyl chloride resin composition for powder molding to powder slush molding (as claimed in claim 5) wherein the resin composition for powder molding which contains 100 parts by mass of a vinyl chloride resin, 65 to 105 parts by mass of a specific trimellitate plasticizer, and 10 to 50 parts by mass of a specific diester phthalate plasticizer (as claimed in claims 6 and 8); wherein the average degree of polymerization of the vinyl chloride resin is 1000 or more, and preferably 1500 to 3000  (as claimed in claim 7) taught by KOBAYASHI et al. as a well-known suitable decorative cover material for instrument panel used in the automobile art.
With respect to claim 10, WRIGHT et al. as modified by KONNO, EBERT et al., KOBAYASHI et al., and OKIE et al. disclose the method as discussed above with respect to claim 1.  Also, it discloses the method wherein the liquid is a plasticizer (see claim 1).
With respect to claim 12, WRIGHT et al. as modified by KONNO, EBERT et al., KOBAYASHI et al., and OKIE et al.  disclose the method as discussed above with respect to claim 1.  Also, it discloses the method wherein the thread consists of upper thread 5 and lower thread 4, and the impregnating, at least part of the lower thread among the upper and lower thread is impregnated with the liquid 6 and 9; translation, detailed description; paragraph 0007; KONNO).
With respect to claim 13, WRIGHT et al. as modified by KONNO, EBERT et al., KOBAYASHI et al., and OKIE et al. disclose the method as discussed above with respect to claim 1.  Also, it discloses the method wherein in the impregnating, a primary plasticizer whose mass is equal to or larger than that of the secondary plasticizer is used together (…… plastifiers, in particular dibutyl phthalate, glycerol, …as well as suitable mixtures there of (column 3, lines 15-67; EBERT et al.)).
Note here that one of ordinary skilled in the art would have readily appreciated to recognize that mixture of plastifier (more than one) can be used as disclosed in the reference EBERT et al.  Thus, one or the other plastifier can be of primary and/or secondary plasticizer as claimed.  Thus, one of two plastifier can be larger or equal in mass to the secondary plastifier as claimed as one’s desired amount of one of plastifier to the other plastifier.
With respect to claim 14, WRIGHT et al. as modified by KONNO, EBERT et al., KOBAYASHI et al., and OKIE et al.  disclose the method as discussed above with respect to claim 1.  Also, it discloses the method wherein the liquid is a plasticizer (as modified by EBERT et al.) for a resin composition for molding (…the sheet of material such as polyvinyl chloride (PVC) produced by the process of slush molding of WRIGHT et al. of KONNO, EBERT et al., and KOBAYASHI et al. with a vinyl chloride resin molded article obtained by subjecting the vinyl chloride resin composition for powder molding to powder slush molding as taught by KOBAYASHI et al.).
With respect to claim 15, WRIGHT et al. as modified by KONNO, EBERT et al., KOBAYASHI et al., and OKIE et al. disclose the method as discussed above with respect to claim 1.  Also, it discloses the method wherein the liquid is a plasticizer (as modified by EBERT et al.) for vinyl chloride resin (…the sheet of material such as polyvinyl chloride (PVC) produced by the process of slush molding of WRIGHT et al. of KONNO, EBERT et al., KOBAYASHI et al., and OKIE et al. with a vinyl chloride resin molded article obtained by subjecting the vinyl chloride resin composition for powder molding to powder slush molding as taught by KOBAYASHI et al.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT et al. (US 2003/0168151 A1; as previously cited) in view of KONNO (JP 05177068A; machined translated; as previously cited), EBERT et al. (US 5,869,182; as previously cited), KOBAYASHI et al. (US2013/0089728 A1; as previously cited), OKIE et al. (US 4,144,371; as previously cited), and further in view of FERREIRO (US 2013/0048219A; as previously cited).
With respect to claim 11, WRIGHT et al. as modified by KONNO, EBERT et al., KOBAYASHI et al. and OKIE et al. disclose the method as discussed above with respect to claim 1.  
However, it is silent as to the method wherein an impregnation rate of the liquid is 0.1 to 50 mass %.
FERREIRO discloses a system for forming a waterproof seam between to sewn materials.  The seam is formed using an adhesive coated thread.  A thin strip of adhesive is placed between the two materials at the seam line.  As the coated thread is sewn into the seam heat and pressure are simultaneously applied, melting the adhesive coating thereby filling the needle punctures (abstract; p.1, paragraph 0027); wherein the adhesive coating 14 is nominally 2% to 6% coating by thread weight.  The adhesive used in this example adhesives were thermoplastic polyurethane adhesives.  Theses adhesives bond to a wide range of substrates and very good properties (p. 2, paragraph 0029).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the amount of curing liquid/waterproof liquid coated onto the threads of WRIGHT et al. of KONNO, EBERT et al., KOBAYASHI et al., and OKIE et al. with 2% to 6% coating by thread weight (0.1 to 50 mass % as claimed) as taught by FERREIRO as a suitable amount of coating weight (impregnation rate as claimed) used to impregnate sewing thread used to seal the needle hole of the fabric.

Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive.  In regards to argument on p. 7 of remark that OKIE reference is silent as to the rate of a weight of the liquid (or plastisol) to a total weight of the thread as claimed, the examiner asserts here that OKIE et al. disclose a fabric is prepared from a latent foam-encapsulated filament yarn (abstract); wherein the yarn is encapsulated with a plastisol, passed through a die so that the coating on the yarn may be essentially circular in cross section and cured, either partially or completely.  The plastisol is generally PVC in combination with plasticizer, stabilizer, inhibitor, and a foaming agent (column 4, lines 10-18); wherein the thread 7 comprising a central filament 8 of a material such as rayon, nylon, glass or polyester encapsulated in a plastisol 9.  The plastisol 9 is applied to filament 8 by any convenient means such as dipping, etc.  The plastisol generally is a plasticized vinyl compound containing 50 to 60 % of PVC and 50 to 40 % of plasticizer, fillers, pigments, stabilizers and other conventional additives (column 4, lines 49-58).  The continuous filament yarns to be encaptulated may range generally from about 70 to about 2200 denier.  Normally, the vinyl plastisol coating comprises 50 to 90% of the total weight of the resultant thread (column 6, lines 47-50).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the amount of curing liquid/waterproof liquid coated onto the threads (precursor material and plasticizer) of WRIGHT et al. of KONNO, EBERT et al. and KOBAYASHI et al. with 50% of vinyl plastisol coating of the total weight of the resultant thread (26 to 50 mass % as claimed) as taught by OKIE et al.  as a suitable amount of plasticizer coating weight (impregnation rate as claimed) used to impregnate sewing thread used in fabric art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        




/Jaeyun Lee/
2/1/2021